FILED
                            NOT FOR PUBLICATION
                                                                             JAN 28 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUADALUPE DIAZ GODOY, AKA                        No.   16-73588
Bartolo Valencia,
                                                 Agency No. A206-412-042
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 21, 2020**
                               Pasadena, California

Before: RAWLINSON, CLIFTON, and BRESS, Circuit Judges.

      Guadalupe Diaz Godoy (Diaz) petitions for review of a decision from the

Board of Immigration Appeals (Board) dismissing Diaz’s appeal of the denial of

his application seeking deferral of removal under the Convention Against Torture.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence,

we deny the petition for review. See Lianhua Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014) (explaining that to grant relief under the substantial evidence

standard of review, the evidence must compel a conclusion contrary to that reached

by the agency).

      Substantial evidence supported the agency’s finding that Diaz failed to

establish that he more likely than not would suffer torture upon removal to Mexico.

It is undisputed that no past torture existed. However, Diaz asserted fear of future

torture by the Knights Templar (Templars), for two reasons: (1) Diaz’s relatives

joined militias in opposition to the Templars to defend his hometown of La Ruana;

and (2) Diaz lost drugs allegedly belonging to the uncle of one of the Templars.

      Diaz’s general allegations of torture committed in Mexico were insufficient

to meet his burden to establish that he, specifically, would suffer torture. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010). Although the

Templars killed one of Diaz’s relatives due to that relative’s participation in

militias that opposed the Templars, Diaz never indicated any intent to join a militia

if removed to Mexico. In addition, no evidence was presented that any Diaz family

member received threats or was killed for merely being related to a militiaman.

And Diaz’s representation of future torture by the Templars based on his loss of


                                           2
drugs was mere speculation. See Xiao Fei Zheng v. Holder, 644 F.3d 829, 835-36

(9th Cir. 2011) (noting that a speculative claim did not compel reversal of the

agency’s decision).

      Substantial evidence also supported the finding that public officials would

not acquiesce in or remain willfully blind to Diaz being tortured. The record

reflected that local police investigated the death of Diaz’s relative, and the

government sent resources to La Ruana to investigate potential criminal violations

committed by the Templars and by militiamen. See Nahrvani v. Gonzales, 399

F.3d 1148, 1154 (9th Cir. 2005) (holding that the evidence did not compel the

conclusion of government acquiescence when the police investigated “reports of

mistreatment”). We have carefully considered Diaz’s other arguments and

conclude that they are without merit.

      PETITION DENIED.




                                           3